

Exhibit 10.50


NON-COMPETE AND NON-SOLICITATION AGREEMENT


        THIS NON-COMPETE AND NON-SOLICITATION AGREEMENT (together with any
amendments or other modifications and all exhibits and/ or attachments herein
referred to as this “Agreement”) is entered into by and between FRANKLIN SYNERGY
BANK (“EMPLOYER”), and Eddie A. Maynard, Jr. (“EXECUTIVE”), as of this 28th day
of August, 2019 (the “Effective Date”).


RECITALS:


A.Simultaneously with the parties’ execution of this Agreement, EMPLOYER and
EXECUTIVE are entering into an Employment Agreement of even date herewith (the
“Employment Agreement”).
B.A condition of EMPLOYER’s willingness to enter into the Employment Agreement
with EXECUTIVE is the execution by EXECUTIVE of this Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and in
consideration of the promises made herein, the EMPLOYER and the EXECUTIVE agree
as follows:
1. Restrictive Covenants.
(a)EXECUTIVE acknowledges and represents that, in the absence of non-competition
and non-solicitation covenants, EXECUTIVE would have an unfair advantage in
competing with EMPLOYER. EXECUTIVE further acknowledges and represents that
EMPLOYER has provided EXECUTIVE access to trade secrets and Confidential
Information, and that EXECUTIVE will have repeated contacts with EMPLOYER’s
customers during the performance of his/her job duties so that EMPLOYER’s
customers will tend to associate EXECUTIVE with EMPLOYER’s business.
(b)For purposes of this Section 1, “termination of EXECUTIVE’s employment” and
any similar phrase shall mean termination or cessation of EXECUTIVE’s employment
with EMPLOYER for any reason whatsoever, regardless of whether the termination
of employment is instituted by EXECUTIVE or EMPLOYER, including for all reasons
set forth in the Employment Agreement, and regardless of whether the termination
is for Cause or with Good Reason, as such terms are defined in the Employment
Agreement.
(c)EXECUTIVE hereby agrees to the following “Restrictive Covenants”:
(i)Non-Solicitation of Customers. During EXECUTIVE’s employment with EMPLOYER
(other than in connection with the performance of EXECUTIVE’s job duties for
EMPLOYER) and for a period of twelve (12) months after termination of
EXECUTIVE’s employment for any or no reason (whether voluntary or involuntary),
EXECUTIVE shall not, either directly or indirectly, solicit or attempt to
solicit the business of any customer or actively sought prospective customer of
EMPLOYER with whom or which EXECUTIVE had material contact during the last
twelve (12) months of employment (if less than twelve (12) months,
1

--------------------------------------------------------------------------------



then for purposes of this section, the entire period during which EXECUTIVE was
employed by EMPLOYER) for purposes of providing products or services that are
competitive with those provided by EMPLOYER. For purposes of the preceding
sentence, “material contact” shall mean contact with a customer or actively
sought prospective customer (i) with whom or which EXECUTIVE dealt directly on
behalf of EMPLOYER; (ii) whose dealings with EMPLOYER were directly coordinated
or directly supervised by EXECUTIVE; (iii) about whom EXECUTIVE obtained
confidential information in the ordinary course of business as a result of
EXECUTIVE’s association with EMPLOYER; or (iv) who received products or services
authorized by the EXECUTIVE on behalf of the EMPLOYER, the sale or provision of
which directly results or resulted in compensation, commissions, or earnings for
EXECUTIVE (for the avoidance of doubt, EXECUTIVE’s participation in or receipt
of compensation or benefits under any cash or equity bonus, incentive, or other
plan, program, or arrangement shall not result in a finding of “material
contact”).
(ii)Non-solicitation of Personnel. During EXECUTIVE’s employment with EMPLOYER
and for a period of twelve (12) months after termination of EXECUTIVE’s
employment for any or no reason (whether voluntary or involuntary), EXECUTIVE
shall not, either directly or indirectly, recruit, solicit, induce, or influence
any person who is engaged as an employee or independent contractor of EMPLOYER
to terminate his/her employment or engagement with EMPLOYER. The prohibition
contained in this section is limited to employees and independent contractors of
EMPLOYER with whom EXECUTIVE had material contact during the EXECUTIVE’s
employment with EMPLOYER. EMPLOYER understands that EXECUTIVE shall not be
deemed in violation of this provision solely because any person contacts the
EXECUTIVE on their own (i.e. without encouragement from the EXECUTIVE).
(iii)In-Term Non-Competition. During EXECUTIVE’s employment with EMPLOYER,
EXECUTIVE shall not, directly or indirectly, with or without compensation, own,
manage, operate, control, engage in, advise, participate in, or invest in, as a
shareholder, director, officer, manager, principal, partner, employee,
consultant, independent contractor, technical or business advisor or otherwise,
or otherwise render services for (alone or in association with any person), any
entity that is in the same or a similar business as EMPLOYER (or any division of
EMPLOYER) and that directly or indirectly competes with EMPLOYER.
(iv)Post-Term Non-Competition. In addition to the restrictions set forth above,
for a period of twelve (12) months following termination of EXECUTIVE’s
employment for any or no reason (whether voluntary or involuntary), EXECUTIVE
shall not, either directly or indirectly, (i) own or control, or participate in
the ownership or control of, any entity that competes with EMPLOYER in the
Restricted Business (as defined below) anywhere in the Restricted Territory (as
defined below); (ii)
2

--------------------------------------------------------------------------------



anywhere in the Restricted Territory, operate, render advice to, or be employed
or retained as an officer, director, executive, manager, independent contractor,
agent, or consultant by any person that engages in the Restricted Business in
the same or a similar capacity as to which EXECUTIVE rendered services for
EMPLOYER.
(d)Definitions; Scope of Restrictive Covenants.
(i)For purposes of this Agreement, the term “Restricted Business” means the
business of commercial and/or mortgage banking.
(ii)For purposes of this Agreement, the term “Restricted Territory” means any
county within fifty (50) miles of the main headquarters of Franklin Synergy Bank
located at 722 Columbia Avenue, Franklin, Tennessee. Alternatively, the term
“Restricted Territory” shall mean such area as a court in enforcing this section
shall determine is reasonable under the circumstances.
(iii)Nothing in this Agreement shall be deemed to prevent EXECUTIVE from (i)
purchasing or owning, directly or beneficially, as a passive investment, less
than five percent (5%) of any class of the publicly traded securities of any
corporation or other entity, or (ii) accepting employment with a competing
enterprise whose business is diversified and where the part of its business in
which EXECUTIVE is to become employed does not compete with EMPLOYER in the
Restricted Business.
(iv)EXECUTIVE acknowledges and represents that the foregoing Restrictive
Covenants will not prevent EXECUTIVE from obtaining gainful, lucrative, and
desirable employment in the future in EXECUTIVE’s field of expertise or cause
EXECUTIVE undue economic hardship. EXECUTIVE further acknowledges and represents
that the foregoing Restrictive Covenants are reasonable and necessary in order
to protect the EMPLOYER’s legitimate business interests and that any violation
thereof would result in irreparable injury to EMPLOYER.
(v)If any court determines that any of the Restrictive Covenants, or any parts
thereof, are invalid or unenforceable, the other covenants and the remainder of
any of the covenants so impaired shall not thereby be affected and shall be
given full effect, without regard to the invalid portions. If any court
determines that any of the covenants, or any parts thereof, are unenforceable in
scope, such court shall have the power to reform the relevant restriction to be
reasonable and enforceable.
(vi)In the event that EXECUTIVE breaches any of the Restrictive Covenants and a
court of competent jurisdiction does not find that the breached covenant(s) are
unenforceable, the restricted period for the breached covenant(s) shall, to the
extent allowable under Tennessee law, be tolled during, and therefore extended
by, the period of such breach.
(e)Remedies. EXECUTIVE acknowledges and represents that a breach of any of the
foregoing Restrictive Covenants would cause EMPLOYER irreparable harm and that
the remedies at law for EXECUTIVE’s breach of any of the Restrictive
3

--------------------------------------------------------------------------------



Covenants may be inadequate. EXECUTIVE agrees that in the event of a violation
of any of the Restrictive Covenants, in addition to any and all legal and
equitable remedies that may be available, the Restrictive Covenants may be
enforced by an injunction without the necessity of proving actual damages and an
injunction may be sought and granted immediately upon the commencement of any
suit; provided, that, EMPLOYER shall provide EXECUTIVE with ten (10) days prior
written notice before seeking an injunction.
2. Payment.
(a)  In consideration of the EXECUTIVE’s covenant not to compete as set forth
herein and subject to the limitations outlined in subparts (b) and (c) below,
upon EXECUTIVE’s termination of employment with the EMPLOYER for any reason, the
EMPLOYER shall pay to the EXECUTIVE an amount equal to the aggregate of one (1)
times the annual rate of the EXECUTIVE’s base salary then being paid to the
EXECUTIVE plus one (1) times the average of the past three (3) years’ cash
incentive bonus pay, which aggregate amount shall be paid in twelve (12) equal
monthly payments beginning on the first (1st) day of the month next following
the EXECUTIVE’s termination of employment.
(b)  If, when the termination of EXECUTIVE’s employment occurs, the EXECUTIVE is
a specified employee within the meaning of Section 409A of the Internal Revenue
Code (the “Code”), and if the payment under subpart (a) above would be
considered deferred compensation under Section 409A of the Code, and finally if
an exemption from the six (6) month delay requirement of Section
409A(a)(2)(B)(i) of the Code is not available, the payments due EXECUTIVE under
subpart (a) above for the first six (6) months following the EXECUTIVE’s
termination of employment shall not be paid to the EXECUTIVE until the first
(1st) day of the seventh (7th) month next following the month in which
EXECUTIVE’s termination of employment occurs, and such payment shall be a lump
sum payment.
(c)  Notwithstanding anything contained herein to the contrary, no amounts shall
be payable to the EXECUTIVE hereunder if the EXECUTIVE’s termination of
employment is the result of EXECUTIVE’s death or Disability as set forth in
Section 5(a)(iii) of the Employment Agreement.
(d)  All payments under this Agreement shall be subject to applicable tax
withholding, and EMPLOYER shall withhold from any payments arising under this
Agreement all federal, state, and local taxes as the EMPLOYER is required to
withhold pursuant to applicable law, and shall timely remit such withheld taxes
to the appropriate governmental authority. EMPLOYEE shall bear all expenses of,
and shall be solely responsible for, all federal, state, and local taxes due
with respect to any payment received under this Agreement.
3.  Forum Selection. Any dispute, controversy or claim arising out of, in
connection with, or relating to this Agreement shall be brought exclusively in a
federal district court located in the Middle District of Tennessee, Nashville
division or, if its subject matter jurisdiction requirements are not met, the
state courts located in or for Williamson County, Tennessee. Each party hereby
unconditionally and irrevocably consents to the jurisdiction of such courts and
waives its rights to bring any action or proceeding against the other party
except in such courts.
4

--------------------------------------------------------------------------------



1.Governing Law. This Agreement, and the application or interpretation of this
Agreement, shall be governed by and construed in accordance with the laws of the
State of Tennessee, without regard to conflict of laws principles.
2.Remedies. In addition to all of the remedies otherwise available to EMPLOYER,
including recovery from EXECUTIVE of monetary damages, EMPLOYER shall have the
right to seek injunctive relief to restrain and enjoin any actual or threatened
breach of the provisions of this Agreement and the right to seek other equitable
relief. All of EMPLOYER’s remedies for breach of this Agreement shall be
cumulative and the pursuit of one remedy shall not be deemed to exclude any
other remedies. EXECUTIVE agrees and consents that EMPLOYER shall be entitled to
injunctive relief, both preliminary and permanent, without bond or other
security.
3.Attorney Fees. In the event of any litigation arising under or out of this
Agreement, the prevailing party in such litigation shall be entitled to recover
from the non-prevailing party up to, but not exceeding, $25,000 of attorney
fees, court costs, and reasonable costs of litigation incurred by the prevailing
party in such litigation.
4.Entire Agreement. This Agreement and the Employment Agreement constitute the
entire agreement between EMPLOYER and EXECUTIVE with respect to the subject
matter hereof and thereof and supersede all prior or contemporaneous oral or
written agreements concerning EXECUTIVE’s employment with EMPLOYER.
5.Modification. This Agreement may not be modified or amended except by a
written instrument setting forth such modification or amendment which is signed
by the parties and specifically states that it modifies or amends this
Agreement.
6.Non-Waiver. Any failure by a party at any time or from time to time to enforce
or require strict compliance with any term or condition of this Agreement will
not constitute a waiver of such term or condition. No waiver will be enforceable
unless embodied in a written instrument signed by the party charged with the
waiver.
7.Severability. This Agreement is severable, such that the invalidity of any
term of this Agreement shall not affect the validity of any other term. Any
invalid term shall be subject to partial enforcement to the maximum extent
permitted under applicable law.
8.Assignment; Binding Nature. EXECUTIVE may not assign, transfer, or delegate
any of EXECUTIVE’s rights or obligations under this Agreement except with the
prior written consent of EMPLOYER. EMPLOYER may not assign, transfer, or
delegate any of EMPLOYER’s rights or obligations under this Agreement without
the prior written consent of EXECUTIVE, except only that EMPLOYER may, without
the consent of EXECUTIVE, assign, transfer, or delegate EMPLOYER’s rights or
obligations under this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of EMPLOYER. This Agreement is
binding upon each of the parties and his/her/its legal representatives, heirs,
devisees, legatees, or other successors and assigns, and inures to the benefit
of each of the parties and his/her/its permitted legal representatives, heirs,
devisees, legatees, or other permitted successors and assigns (and thus a
non-permitted successor or assign acquires no rights from the purported
assignment).
9.Miscellaneous.
5

--------------------------------------------------------------------------------



i.Representation by Counsel. EXECUTIVE represents and warrants that he/she has
been advised by EMPLOYER to retain legal counsel in connection with the
preparation, negotiation, and execution of this Agreement, and that he/she has
had adequate opportunity to do so.
ii.Notices. Any notice required under this Agreement (including notices of
breaches or potential breaches of this Agreement) must be in writing and must be
given either in person or by nationally recognized next business day delivery
service electing, and being timely delivered for, next day business service,
postage and any other costs prepaid, to the address of EMPLOYER as set forth
below its signature line on the signature page to this Agreement (in the event
of notice given by EXECUTIVE to EMPLOYER) or to the most recent mailing address
for EXECUTIVE appearing in the records of EMPLOYER (in the event of notice given
by EMPLOYER to EXECUTIVE), or to such other address as a party may furnish to
the other. All notices required under this Agreement will be deemed received
only upon actual receipt.
iii.Certain General Definitions. For purposes of this Agreement (and whether or
not capitalized or underlined): (i) “applicable law” means each provision of any
constitution, statute, law, ordinance, code, rule, regulation, decision, order,
decree, judgment, or other official pronouncement of any governmental authority;
(ii) “governmental authority” means any legislative, executive, judicial,
quasi-judicial or other public authority, agency, department, bureau, division,
unit, court or body; (iii) “parties” means each or all, as appropriate, of the
persons who have executed and delivered this Agreement, and each defined term
referring to a party also refers to each permitted successor or assign of such a
party, and when appropriate to effect the binding nature of this Agreement for
the benefit of another party any other successor or assign of such a party; and
(iv) “person” means any individual, sole proprietorship, partnership, joint
venture, corporation, estate, trust, unincorporated organization, association,
limited liability company, institution or other entity, including any that is a
governmental authority.
iv.Certain Rules of Construction. For purposes of this Agreement: (i)
“including” and any other words or phrases of inclusion will not be construed as
terms of limitation, so that references to “included” matters will be regarded
as non-exclusive, non­characterizing illustrations; (ii) titles and captions of
or in this Agreement are inserted only as a matter of convenience and in no way
define, limit, extend, or describe the scope of this Agreement or the intent of
any of its provisions; (iii) whenever the context requires, the singular
includes the plural and the plural includes the singular, and the gender of any
pronoun includes the other genders; and (iv) acknowledging that the parties have
participated jointly in the negotiation and drafting of this Agreement, if an
ambiguity or question of intent or interpretation arises as to any provision in
this Agreement, then the provision will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
v.Counterparts. This Agreement may be executed in one or more counterparts, by
original signature or facsimile, each of which shall be deemed an original and
all of which taken together shall constitute one and the same instrument which
is
6

--------------------------------------------------------------------------------



binding on all the parties, regardless whether all or some of the parties are
signatories to the original or to a counterpart.
vi.WAIVER OF JURY TRIAL. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL ACTION ARISING
OUT OF OR RELATING TO A DISPUTE UNDER THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NEITHER SUCH PARTY NOR, IN THE CASE OF EMPLOYER, ANY OF
ITS REPRESENTATIVES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, AND (C) SUCH PARTY MAKES
THIS WAVIER VOLUNTARILY.
[Signatures on next page]
DULY EXECUTED and delivered by EXECUTIVE and EMPLOYER as of the Effective Date.


7

--------------------------------------------------------------------------------



EXECUTIVE:   EDDIE A. MAYNARD, JR.




/s/Eddie A. Maynard, Jr.
Eddie A. Maynard, Jr.




EMPLOYER:   FRANKLIN SYNERGY BANK






By: /s/ J. Myers Jones, III
        
        Name: J. Myers Jones, III


        Title: Chief Executive Officer


Address:


722 Columbia Ave.
Franklin, TN 37064


Copy to:


Jan Carlson, Human Resources Manager


8